This is a suit to recover $335, with legal interest from judicial demand, on the allegation that plaintiff paid the amount to the defendant under a contract to buy certain described property from her for $3,350, and afterwards found that the title was not good. The defendant answered, averring that the title was good, and praying that plaintiff's demand should be rejected; and, assuming the position of plaintiff in reconvention, she prayed for a judgment compelling the plaintiff to accept the title and to pay the balance of the purchase price, $3,015, *Page 209 
with legal interest from judicial demand. There was judgment for the defendant rejecting the plaintiff's demand, and ordering him to comply with the defendant's reconventional demand, to accept the title, and pay the $3,015, balance of the purchase price of the property, with legal interest from judicial demand. The plaintiff has appealed from the judgment.
In the second paragraph of section 1 of article 7 of the Constitution it is provided that in all cases where there is an appeal from a judgment on a reconventional or other incidental demand the appeal shall lie to the court having jurisdiction of the main demand, provided that, if there be no right of appeal on the main demand, the appeal shall lie to the court having jurisdiction of the reconventional demand. The court that has jurisdiction of the main demand in this case is the Court of Appeal for the parish of Orleans. Section 29 and second paragraph of section 10 of article 7 of the Constitution. The main demand in this case was not for the property, or its value, but for the return of the $335 paid on the purchase price.
It is ordered that this case be transferred to the Court of Appeal for the parish of Orleans.